UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM MELVIN BAIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-91-53)


Submitted:   July 31, 2001                 Decided:   August 30, 2001


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas K. Berger, Reston, Virginia, for Appellant.     Kenneth E.
Melson, United States Attorney, Melvin L. Otey, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Melvin Bain appeals the district court’s judgment and

commitment order revoking supervised release and sentencing him to

24 months’ imprisonment.    We find that the district court had

jurisdiction to conduct the hearing.   We further find that Bain’s

right to a reasonably prompt revocation hearing was not violated.

See United States v. Scott, 850 F.2d 316, 319-20 (7th Cir. 1988).

Accordingly, we affirm. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2